Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 1 of 17




           EXHIBIT B
 Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 2 of 17




                   TABLE OF CONTENTS

1. Letter from Monique Scott Gulino……………………………………………………..3

2. Letter from Joseph Woolridge………………………………………………………....7

3. Letter from Domenic Pappagallo………………………….…………………………...8

4. Letter from Phuson Nguyen…………………………………………………………....9

5. Letter from Karen Restani…………………………………………………………….10

6. Letter from Elaine Scott………………………………………………………………12

7. Letter from Susan Albert……………………………………………………………...13

8. Letter from Joanna Mitrano…………………………………………………………..14

9. Letter from Nick Gulino……………………………………………………………...15

10. Letter from Brian Kilcoyne…………………………………………………………...16
    Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 3 of 17




October 10, 2018




Dear Judge Leon,

1 have known Mr. Alexander Gulino since 1996. I will refer to him as Sandy because
that is really all I have known him by. We dated for a few years and were married in
1999. The things that drew me to Sandy were his closeness to his family, his loyalty
to those he loves and his caring and helpful ways with those he knows and comes
into contact with. He is the kind of person that when you meet him, you instantly
feel comfortable around him and his genuineness shines through. We were married
for 10 years.1999-2009. We have 3 children together. Alexa is our 17 year old, and
Alex and Alaina are our twins who are 15. They mean everything to us. While we
had our differences, and maybe being a bit overwhelmed with 3 kids 22 months
apart, we decided to mutually divorce. Because that was our decision, we have
worked so hard all of these years to not have the kids suffer in any way. We wanted
them to always know that both parents would be involved daily in their lives and we
simply wouldn't be sleeping in the same house. We have always wanted to protect
them psychologically and keep them as happy as possible.

Sandy ended up getting help from his parents and bought a townhouse /condo just
2 miles down the street from us. It was important to him that the kids stay in the
house they had been growing up in. The child support Sandy provides, allows me to
be able to keep the kids in their home. He wanted to provide a comfortable home for
our kids, which is why he wanted a 3 bedroom townhouse/condo. He wanted the
kids to feel just as comfortable in his home as they did in mine . Sandy even had me
go over and help decorate their rooms. The only thing that truly matters most to
Sandy is that he spends time with his kids. Not a day goes by that he does not see
them or talk to them. There have been nights where I am trying to help 3 kids with
homework. Feeling overwhelmed, 1 can call him to come over, and no matter what
he's doing he stops and comes over to help them. The kids know he is always there
for them. It has given them the reassurance that even though we got divorced, he did
not divorce them.

  The kids are mainly A students. They work hard. They are happy and doing very
well in school. [believe this is because they continue to have the love and support
from both of us on a daily basis. Our oldest daughter is in her senior year in high
school. She has worked so hard and is in the process of applying to her dream
college. We are both so proud of her and can't wait to watch her walk across the
stage to accept her diploma in June. Our twins are ~ophomores in high school and
are extremely talen~ed athl~tes. Alex plays baseball and his twin sister plays soccer.
We attend all of their sportmg events together whether local or out of town. The
times they both have games on the same day, we ebd up splitting who goes to which
game. Our kids have never, not had a parent at a g~me. Th ey count on us to be there.
                                                   I


                                         3
    Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 4 of 17




They say it gives them the confidence they need to play well. Sandy plays a huge role
in their success on and off the field. Having played sports all of his life, he is able to
help the kids so much. Sandy played D1 soccer in college. Alaina's goal is to play Dl
soccer in college. She looks to him for the guidance. Sandy played baseball in high
school and he is Alex's biggest advocate in his goal to play Dl baseball in college.
Alex's goal...to be a Red Sox player! He is good! This is a big year for the twins in
their recruiting process. Sandy talks to coaches and emails colleges and stays on top
of all of their sports. He is always uploading videos from games to their recruiting
profiles, keeping stats up to date, and communicating with all of the colleges who
are showing interest in them. They continue to work hard for their goals and
dreams. Sandy has always maintained the financial piece for their travel sports as
well.
Family is very important to Sandy. He lost his dad in 2014. This was extremely
difficult for him. His dad had been diagnosed with cancer in 2010, and watching his
biggest support system and symbol of strength weaken, was a huge loss. His dad
was his biggest fan. He was always there for him. During the time of his illness,
Sandy would travel to Boston to visit him as much as he could. He would take the
kids as often as he could so they, too, could spend quality time with him. He wanted
to be there for his mother as much as he could. He died right before their SQth
wedding anniversary. I do know that after the divorce Sandy looked to his parents at
times for extra support. The financial challenges of raising three kids with the sport
commitments they have, their private school education (although we do get a
significant amount of financial aid) and maintaining a separate household was
difficult at times. His parents were there to offer help with buying the kids sports
equipment, they helped with some of the travel expenses involved with their sports,
and they ended up helping him to buy the house he is in now. Sandy's dad was a
wonderful man who loved his sons and his grandchildren more than anything. At
the time of his death, Sandy was in a 3 or 4 year relationship. His girlfriend at the
time struggled with our commitment to be there for our kids. She didn't understand
why we spent all holidays together, went to every school function together, went to
every game together, and celebrated every kid's birthday together. From what [
understand, she ultimately couldn't handle the fact that when she gave him a choice
of me going or her going to his dad's funeral, he chose me; for the sake of our
children. He felt l could be of greater support to them at a devastating time. He
sacrificed a relationship for the well being of his kids. Not many people understand
our relationship. l, too, have lost relationships due to our commitment to maintain
the health, strength, and happiness of our kids.

Sandy's mother is still alive. She lives in Massachusetts. She is not well and I know it
hurts him that he cannot get there as much as he'd like. When he is not with the kids,
going to kids sporting events, or helping drive the kids around, he is working. She
used to travel to Virginia to see the kids all the time, but in the last few years it is
just too difficult. Sandy and the kids are very close to her and they talk to her and
check on her all the time. Sandy does have one brother in MA so he at least knows
she is ok and if she needs anything he is close by. Since her husband's death, she




                                            4
    Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 5 of 17




counts on her boys. They give her meaning. Sandy calls her daily and sends pictures
of the kids so she can feel a part of their lives since she cannot travel.
Sandy spends all of his time with the kids or working. He will work late and then go
pick up our daughter from soccer practice or our son from baseball practice. If he
can drop one off at practice then go to work, he will do that as well. He wants to be
there to see them every day. He will usually swing by the house to see the oldest and
see if she needs help with homework or now, college applications. There is an open
door policy, Sandy knows he can come over anytime and spend time with the kids if
they aren't with him. He comes over and watches Red Sox games, Patriots games,
runs errands with them, or just stops by to share news of another college following
the twins on their recruiting sites. They are his life. He is an extremely involved
father. Sandy's love for his kids is amazing. He has always wanted to do the best for
them. He lives for the kids and works very hard to provide for them. In the past few
years, his children are the only things keeping him going. He needs them and they
need him.
 Sandy and I have always had a relationship where we could talk to each other. I
honestly think we still consider each other to be best friends. When his father died I
noticed a change in our communication. He didn't share as much and we kept our
talks to only that of what was best for the kids. I assumed this was a result of his
father's death and it was simply his way of mourning. I have not lost a parent yet,
but I cannot imagine what I will go through knowing how close I am with my
parents. I respected Sandy's feelings and I never pushed for more understanding of
the change.

About a month ago Sandy knocked on my door in the middle of the day. He had a
look on his face I've never seen before. Scared, upset, anxious, he came into my
house saying he needed to talk to me. He sat down and told me everything that has
been going on with him for the last several years. I had no idea. Sandy kept
everything to himself and has been holding everything in trying not to have those he
loves know the truth of what he's going through and dealing with. He told me that he
wanted to kill himself because of the shame he felt. He has been living with so much
regret, embarrassmentand self hate. He came clean about all of his finances, his
struggles, his mental health and how meeting with his therapist has been the one
thing helping to keep him going, that, and his love for his kids. I'm thankful that he
shared this with me. I just wish he had shared the financial hardship he was going
through with me sooner. He's a very proud man that wanted to keep trying to
provide for his kids. This was something nobody should have to face alone. I
encouraged him to share with his brother, but felt it best for the health of his mother
not to share with her. We also decided together not to share this with our kids
before we know what the outcome will be. They will truly be devastated. We are
worried about the psychological damage this could do to them at this moment in
their lives. We have always made decisions about our children together, and this
was no different. All their lives they have known two parents being there for them




                                          5
    Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 6 of 17




daily. It's something they've never had to question. I sincerely believe this is why
they are kind, happy, healthy, and good kids.
Judge Leon, thank you for your time. I appreciate you reading this. l hope you can
see what an important role Sandy has in the daily lives of his children and family,
and what a good person he really is. He has a supportive family who will continue to
be there for him.


Sincerely,


tc~~0J~r10
Monique Gulino




                                           6
            Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 7 of 17



                                                                           Joseph Woolridge 

                                                                                                

                                                                                                    

                                                                                          

 

Dear Judge Leon 

On November 9, 2018, you will have a distinguish gentleman before you. It is important that you judge 
what’s in his heart not by his actions. I would like to provide to you a side of Alexander “Sandy” Gulino, a 
dear friend that I have known over twenty years. I first met Sandy as he is known to all family and 
friends while working as an off‐duty law enforcement officer at Neiman Marcus, Washington, DC. 
Neiman Marcus saw fit to promote Sandy from their Boston, Massachusetts store to be the new director 
of loss prevention of the Washington, DC store. I watched as Sandy cultivated the young loss prevention 
specialists, some what have went on to become lawyers and special agents within the federal 
government. I distinctly remember when he started dating a young female in the store. This lovely 
young lady ultimately became his wife and bore him three beautiful children. His children are his life. 
We had many conversations about them and he wanted nothing less than the best for his family. I 
watched each and everyday as the children grew old how he interacted with them. I always wondered 
where he got the stamina to drop his children off to school everyday in addition to by now Neiman 
Marcus gave him the added responsibility of not one but two stores (the Tysons Corner & Washington 
DC store). He actively participated in all his children after school activities. He is truly a  person to be 
admired. There were two tragic events that impacted his life and I personally noticed a change in him 
after each one. The first was the death of his father, whom I know he greatly admired. He would share 
family photos that were special to him. This loss greatly impacted him. The second tragedy was when he 
shared with me that he was divorcing his wife. After seeing my reaction to the news, he assured me that 
he had the children’s interest at heart. Both the above events have played a significant role in his life 
that  have impacted him to the point that the only thing that matters in life are his children. Just as his 
dad was a integral part of his everyday life, so are his children. 

Finally, I would like to add that Sandy was highly respected by the law enforcement community and 
employed several law enforcement professionals to work part time at Neiman Marcus. Please excuse my 
use of past tense in this statement. I personally will always hold Alexander (Sandy) Gulino in high regard. 

 

Respectfully yours 

 

Joseph Woolridge 




                                                      7
    Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 8 of 17



September	29,	2018	
	
Dear	Judge	Leon,	
I	have	know	Alexander	“Sandy”	Gulino,	for	almost	50	years,	since	the	age	of	5.		
Sandy	comes	from	a	wonderful	family	and	grew	up	in	Somerville,	MA.		Sandy	was	a	
multi‐varsity	athlete	in	high	school,	and	played	soccer	at	the	collegiate	level.			
	
Sandy’s	mom,	dad	and	brother	were	very	close;	and	Sandy	was	and	has	been	a	stand	
up	guy	in	high	school,	college	and	throughout	his	life.		Sal,	Sandy’s	dad	passed	away	
not	too	long	ago	and	I	know	his	mom,	Nancy,	is	in	the	twilight	of	her	life.		Sal	and	
Nancy	were	and	are	two	of	the	nicest	people	you	will	ever	meet;	and	were	people	
that	did	everything	for	the	children.		Nancy	was	a	nurse	and	cared	for	people	for	
years	in	the	Boston	area,	and	Sal	was	Sandy’s	rock	and	support	throughout	his	
athletic	career	and	adult	life.	
	
Sandy	and	I	were	extremely	close	growing	up	and	throughout	college	and	have	
maintained	that	relationship	to	this	day;	we	were	grooms	men	in	each	other’s	
wedding.		After	I	moved	here	in	1987	I	was	thrilled	to	hear	Sandy’s	career	was	
moving	him	to	the	area	so	many	years	ago.	
	
Sandy	has	been	an	excellent	dad,	he	has	three	children	that	have	promising	lives	
ahead	of	them;	his	oldest	will	probably	attend	Georgetown,	and	his	twins	are	
incredible	athletes	(much	like	their	father	was	in	high	school).		Sandy	has	been	a	
great	father	and	like	his	parents	does	everything	he	can	for	his	children.	
	
I	believe	the	loss	of	Sandy’s	dad,	Sal	passed	away	not	too	long	ago	and	being	
divorced	has	taken	a	toll	on	Sandy	over	the	last	few	years.		Sandy	married	into	a	
very	affluent	family,	his	children	live	in	a	very	nice	neighborhood,	they	attend	
“private”	and	expensive	schools,	and	they	play	on	travel	teams	for	baseball	and	
soccer,	which	can	become	quite	expensive	as	well.		I	know	Sandy	would	want	to	
support	his	children	to	the	best	of	his	ability	and	wanted	to	contribute	his	part	to	his	
children’s	expenses	and	support.		Sandy	didn’t	make	a	lot	of	money,	I	have	to	believe	
Sandy	just	got	over	his	head,	but	had	too	much	pride	to	ask	for	help.		I	know	
everything	Sandy	has	done	has	been	in	support	of	his	children.	
	
Judge	Leon,	I	sincerely	hope	you	are	lenient	with	Sandy,	I	wish	the	plaintiff	would	
find	it	in	their	hearts	to	allow	some	kind	of	restitution;	this	is	the	rest	of	someone’s	
life.		Someone	that	has	three	children	that	love	their	father	and	need	their	dad.	
	
Thank	you	Judge	Leon	for	considering	my	letter,	I	wish	you	the	very	best.	
God	bless	you,	
Domenic	A.	Pappagallo	




                                           8
         Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 9 of 17



                                                                                          October 13, 2018 

To: The Honorable Judge Leon 

I am writing this letter to you to hopefully provide you with some insight of the true character of Mr. 
Alexander Gulino, also known as “Sandy”.  I have known Sandy for approximately 18 years, and I 
consider him to be like family, like a brother.   

My friendship with Sandy began in June of 2000.  As a college student making minimum wage, Sandy 
walked up to me at my then current job at Banana Republic clothing store, introduced himself and 
offered me an interview for a new job.  Two months later, he became my supervisor.  I worked with 
Sandy from August 2000 to August 2003 when I left to join the Police Department.  During my time 
working with Sandy, I soon found out that Sandy is a genuine and good person.  As a supervisor, Sandy 
was always fair and treated his coworkers with respect.  Sandy was not only my supervisor but he also 
became my friend.  Sandy provided me with his support and thoughtful insight numerous times while 
working with him, including when my Dad passed; he helped me get through a very tough time in my 
life. Sandy is always willing to lend a helping hand to anyone in need. Sandy loves sports; we had many 
conversations about his beloved Boston Red Sox.  The worst of all is when I have to hear about his love 
for the New England Patriots, you can probably figure out that I am not a fan of Tom Brady.    

The one thing that I admired most about Sandy is his dedication to his family, especially his children.  
Sandy always talked about his children; about taking them to sports practice, on vacation, etc. His love 
for his children was apparent every time he talked about them. I know that Sandy always put his 
children first and he did everything for his children. With his oldest daughter now in college, Sandy’s 
presence in her life is even more important as she transitions into a young adult. Sandy’s younger 
children are now 16 and he plays a pivotal role in their lives as they too will soon be preparing to enter 
adulthood.  

Thank you for taking the time to consider my letter, Sandy did many things that positively impacted my 
life and I hope I in turn can do the same for him. 

Phuson Nguyen 




                                                     9
        Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 10 of 17



Dear Judge Leon, 

My name is Karen Diane Restani, I am 50 years old and live in Ashburn, Virginia. I am a mother to three 
incredible boys. My son’s ages are 17, 14 and 10 years old. I work for Valpak of Virginia in Ashburn, 
Virginia. I am originally from Pacifica, California, but have lived in Virginia since July of 2008.  

I am writing to you to you on behalf of Mr. Alexander Gulino. I first met Mr. Gulino in mid‐May of 2015. 
When I first met Mr. Gulino, I instantly had a connection with him. I felt that Mr. Gulino and I had a lot in 
common; he was divorced and had three children as well, and they are very close in age to my three 
children. I dated Mr. Gulino for approximately six months (from May 2015‐November 2015). During our 
dating relationship, Mr. Gulino couldn’t have been a nicer person to me and my children. Mr. Gulino 
helped watch my children for me on a couple of occasions so I could attend Back to School Night for my 
two youngest boys. Mr. Gulino and I introduced our children to one other, as they were similar in age, 
and we wanted to spend time together with our children included. We had a very trusting, kind and 
solid relationship. My sons really liked and trusted Mr. Gulino, and had a lot of fun spending time with 
his children. I really loved his children and was very happy in our relationship. The thing I loved most 
about Mr. Gulino was that he was a great dad. Mr. Gulino put his children first above everything else, 
and I found this to be very rare and refreshing. There was not a day that went by that Mr. Gulino was 
not driving to George Town Day School in D.C., or out of town or state to attend, or support  his children 
in their education or sporting activities or driving to another school or field to aid in the same. Mr. 
Gulino and his ex‐wife, Monique, (who I have met and who is very supportive of Mr. Guilino) worked 
and still work closely and amicably together to make sure the children are supported at every practice, 
tournament and or game. They conquer and divide their time to attend each and every game, 
tournament or practice (whether local or out of town) for the children. Both of Mr. Gulino’s twins, (Alex 
and Alaina) play travel sports (Alex plays travel baseball and Alaina plays travel soccer). My children and 
I have been to several of Mr. Gulino’s children’s games and Mr. Gulino and his children have attended 
several of my children’s games (lacrosse, football and basketball games as well). Mr. Gulino’s children 
are exceptional athletes. A lot of time and energy goes into the children’s sports and their school is very 
demanding as well. Mr. Gulino and his ex‐wife sacrifice their personal lives in order to make sure the 
kids are 100% covered and are at the location where they need to be on a daily/nightly basis. It is 
incredible how much they help one another for the benefit of their children. The children know that 
they can depend on their loving, supportive parents to be there for them every day. 

I can honestly say that Mr. Gulino’s three children are the most important thing to him in his life. When I 
have conversations with Mr. Gulino, the conversations revolve around our children. Whenever we 
speak, his first question is, “How are you doing?” and his second question is always, “How are the 
boys?” 

Mr. Gulino is always there for me to listen and support me and my children emotionally and physically 
when needed. Even though we are not dating any longer, we speak and text often and help one 
another. I recently went on a vacation with my brothers in August, and Mr. Gulino picked me up from 
the airport after he finished up with a meeting as he called me up prior to my trip and asked me if I 
needed a ride home from the airport.  He did everything he could to be able to accommodate me to get 
me home to spare me the cost of hiring a taxi. 

Mr. Gulino is not a selfish person. In fact, Mr. Gulino is probably one of the most selfless people I know. I 
have never once seen Mr. Gulino purchase one thing for himself ever. To my knowledge, Mr. Gulino 



                                                     10
        Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 11 of 17



does not shop for himself or go out socially on a regular basis (if ever). Everything he does is purely for 
his children. Mr. Gulino does not spend any money on himself whatsoever. Mr. Gulino’s only priority is 
working to provide for his three children. 

What I know about Mr. Gulino’s history is this… 

Mr. Guilino grew up just outside Boston in Somerville, MA.  Mr. Gulino was granted a sports scholarship 
to Boston College for soccer; he transferred to Northeastern after a year (he went to Northeastern for 
two years) and graduated from Salem State (attended Salem State for two years). He played two years 
at Northeastern and two years at Salem. Mr. Gulino grew up playing ice hockey and baseball as well but 
went to college for soccer. Mr. Gulino’s love for sports (especially soccer and baseball) have been a 
pinnacle aspect of his children’s lives. Mr. Gulino has coached his children’s teams and has individually 
worked with them on their sporting skills. I have seen this in person. I have seen Mr. Gulino take his kids 
out to fields (sometimes in the dark) to work on their techniques and to help them get in shape. Mr. 
Gulino also helps out with homework (I have known Mr. Gulino to go to his children’s home to help 
them with homework over the years). 

Mr. Gulino is the oldest sibling, he has a younger brother and a large extended family. 

I have met Mr. Gulino’s mom, Nancy, and she is the sweetest little thing. She has many health issues and 
I believe she resides in an elder community. Mr. Gulino helped move her into her new home a couple of 
years ago, and I believe he speaks with her if not on a daily basis at least on a weekly basis. 

Mr. Gulino’s dad passed away before I met Mr. Gulino, but he did tell me about his passing and how sad 
he was and how much he missed him. I think Mr. Gulino’s dad passed the year before I met him‐ so in 
2014. I do not know or think Mr. Gulino ever mourned for his father properly. I think Mr. Gulino was so 
busy raising his children and trying to get by that he did not properly mourn his father’s death. Mr. 
Gulino does not burden others with his sorrows.   

I want it to be said that I really loved Mr. Gulino (and can still call him a very close friend). He is a very 
trust worthy, helpful, caring, and loyal person. I would entrust him with my children on any given day. 
Mr. Gulino’s only passion in his life is his three children. He is excited for Alexa’s upcoming high school 
graduation and is also excited for the twins to hopefully be recruited for sports (this year and next is an 
important time for the twins to be recognized by colleges in hopes of an athletic scholarship). 

Thank you for allowing me to express myself on behalf of Mr. Gulino. 

 

Sincerely, 

Karen Restani 

 

 

 

 




                                                      11
   Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 12 of 17




October 16, 2018
Dear Judge Leon,

Alexander Gulino (known as Sandy) is my ex son-in-law, but will forever be the
father of my three wonderful grandchildren, Sandy has always been an extremely
protective and loyal family man, His firstborn daughter was followed twenty-two
months later by twins, a daughter and a son. Having three babies this close in
age demanded continuous attention and responsibility. Sandy and my daughter,
Monique, met this responsibility with very obvious love1, pride, and devotion.
Sandy would return home from work, where his hours were longer than average,
excited to spend time playing with the babies. As they grew, the kids always
loved their "daddy time", which always included piggy back rides followed by
reading and story time.

 As early as age five the kids began to participate in sports. As an athlete himself,
Sandy was an active sideline coach and cheering fan . W ith his great knowledge
of most sports his kids valued his input and suggestions. Sandy and Monique
have always arranged their schedules to make sure that one of them was always
present at games. For many of the games, both parents, siblings, and
grandparents were all present. Sandy's parents drove down from Boston,
Massachusetts to attend games and to share holidays as often as possible. This
kind of love and devotion is all that the kids have ever known and has continued
beyond Sandy and Monique's divorce. They have been parents determined to
have their children confident in the truth of their love for them. Towards this goal
they have always been united. Sandy attended every activity for the kids ... school
presentations and assemblies, parent conferences, birthday celebrations, and
holidays. He has never missed an important event or occasion in the children's
lives. It was a planned choice for him to live only five minutes from them
following the divorce, thereby allowing continuous and often spontaneous time
together.

I have always admired the ongoing friendship and fantastic co-parenting between
Monique and Sandy. They are now the proud parents of a senior in high school
and sophomores. This is a very special year as their oldest daughter approaches
her high school graduation, college, and her 18th birthday! She is an outstanding
student and a young woman wi1h great poise, confidence, integrity and character.

She has earned her family's pride and we are all extremely excited to witness her
graduation and her announcement of her college choice. Her parents deserve
the opportunity to stand together proudly as she crosses this particular finish line!

Sandy will always have our family's love and support. We know that he will
always be a dedicated, hardworking, loving father.

 Elaine W. Scott




                                        12
        Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 13 of 17



October 12,2018 

 

 

Dear Judge Leon, 

 

I am writing to you on behalf of Mr. Alexander “Sandy” Gulino.  

I have known Mr. Gulino for over 10 years. One could say that we had an interesting beginning since it 
was through the banter of our baseball teams rivalry that we first became acquainted.  With that said, 
one can understand that it was a difficult start to a close NY Yankees/Red Sox friendship. 

What won me over was the dedication that he has to his family. I can honestly say that he is one of the 
best fathers I have ever known. This man truly lives for his children; never missing a game or activity that 
they are involved in.  With the divorce, he was determined to put aside differences and remain a close 
family unit, where the children are his top priority.  

Family being a core of Sandy, the distance from his parents and assisting in their aging hardships have 
taken their toll on him both emotionally and physically. Struggling since the loss of his father’s long 
battle with cancer and having the increased needs/responsibilities for his mother, he still manages to 
stretch himself as much as humanly possible between Boston and Northern Virginia to make sure that 
he is there for everyone often forgetting about himself. 

Sandy has also proven to be crucial in providing emotional support that now bleeds outside of his family 
unit to others around him. Unfortunately, I have become one of them with the rapid loss of my 4 
immediate family members and the recent death of my husband. No matter the time of day or night, he 
has been there for that desperately needed outlet to assure me that I was going to be okay. Being a 
jaded nurse, it is difficult allow for someone like that “in” but with his support and random acts of 
kindness I have been able to return to my professional career and begin to feel like I am one of the living 
again.  

Your honor, I have written and rewritten this letter to you numerous times and I could go on and on 
with reasons as to why I ask you for leniency with your sentencing. Mr. Gulino has always been 
considered of high moral standing and it is a great disappointment that Mr. Gulino is even in this 
predicament.  In my 20+ years of nursing, like you, I have seen and heard “it all”. However, I can say that 
Sandy is different. Being a man of accountability and vocal of his regret to the choices he has made; has 
allowed for the beginning of the much needed healing. However, knowing that there are consequences 
for his actions, I come to you attesting to the disservice to all that would be at a loss without the help 
and guidance of Mr. Gulino if he is to serves his time away in prison.  

Sir, I thank you for your time and in hopes that you take the above into consideration.  

Sincerely, 

 

Susan Albert, RN, MSN, RN‐BC 



                                                     13
        Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 14 of 17



Attn: Beau Barnes Kobre & Kim LLP

1919 M Street NW, Suite 410

Washington, DC 20036




Dear Judge Leon,



Alexander “Sandy” Gulino is my nephew, although we grew up together more as siblings as I became an
aunt at age 7 years old when he was born. He came home to our summer house in Nahant and I always
thought that is why we called him Sandy. We grew up together in a tight knit Italian family and lived
across the street from Sandy. His mother, my sister, was a nurse and worked nights and weekends.
Sunday’s were always our Macaroni and Meatball family dinner and a Sunday ride where Sandy and his
brother Nicky were always with us. We all shared stories and kept up with each other. Sandy was
always a loving, caring, nurturing boy who was always there when someone needed him, especially to
lend an ear or just staying silent, keeping someone company. I remember my Father, Sandy’s’
Grandfather becoming ill one summer and Sandy, as a small child sat by his bedside watching over him.
He later was there for his own father when he became diagnosed with cancer despite the fact he lived in
another state. He keeps in close contact with his mother and talks almost on a daily basis. He has also
made sure his children have a close family bond and relationship with his mother, despite the miles
apart. He is a nurturing family man and always makes time for his children. He has always provided for
his children and most importantly instilled love. Sandy is a kind man who has an even temperament and
creates a comfortable environment for those around him.

        Sandy had a few close lifetime friends who have also joined our lives as extended family. Before
moving to Virginia, and after graduating college, he moved in with my elderly parents bringing much joy
and love with his rescue dog Beau.

I hope this letter provides some context to Sandy’s character.

Sincerely,




Joanna Mitrano




                                                   14
Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 15 of 17




                               15
     Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 16 of 17




October 22, 2018



Dear Judge Leon,


My name is Brian Kilcoyne, a very close friend of Sandy Gulino. I have
many friends, but very few that I consider my brother, as I do Sandy.


I met Sandy thirty years ago when he was my college roommate. From
the start, he included me in his family gatherings, and as the days went
on, I was attending all of the Gulino family functions. Sandy’s parents
and grandparents treated me like a son and grandson, and Sandy
treated me like his brother.


Sandy is a very proud man who over-extends himself for his friends, but
his family has always been his utmost priority. Like other good,
attentive dads, Sandy spends a lot of quality time with his kids. But
more importantly, Sandy teaches his children important life lessons,
showing them that caring for others and being a nurturing person
rewards the people you help, as well as the person helping.


During his limited free time, Sandy has played soccer, hockey, softball,
and was a coach. I say “limited” because Sandy has always worked
extended hours, even when we were at school together.


Sandy has helped me in many ways, but I will share with you how Sandy
helped me change my life. Eleven years ago I was drinking too much,


                                    16
     Case 1:17-cr-00111-RJL Document 20-1 Filed 11/02/18 Page 17 of 17




and although Sandy kept expressing his concern, I was not ready to
stop. One night I was pulled over and arrested for driving under the
influence. My first call was to my wife, and my second was to Sandy.
He did not judge me, was not critical of me, but was just a caring friend.
We had many conversations about where I am, where I wanted to be,
and the importance of family, friends, and what my “why” is.


I realized with Sandy’s help that many people rely on me. I am the
president of a family run insurance agency and my son, wife, parents,
siblings, and sixteen employees need me to be a player, not reliant on
alcohol. So now I set goals pertaining to family, friends, health, faith,
work, and financial goals. I could not be in a better spot, and Sandy was
a big part of the team that helped me.


I hope this letter helps you to understand who Sandy is as a person. I
will always be there for Sandy, as we will always be brothers and will
always look out for each other.


Sincerely,


Brian Kilcoyne




                                    17
